[NOT FOR PUBLICATION]

UNITED STATES COURT OF APPEALS
FOR THE FIRST CIRCUIT


No. 97-1158

GERMAIN RAMIREZ-FERNANDEZ,

Petitioner, Appellant,

v.

UNITED STATES OF AMERICA,

Respondent, Appellee.



APPEAL FROM THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF MAINE

[Hon. Gene Carter, U.S. District Judge]                                                             



Before

Torruella, Chief Judge,                                                      
Stahl and Lynch, Circuit Judges.                                                          



Germain Ramirez-Fernandez on brief pro se.                                     
Jay P.  McCloskey, United  States Attorney,  and F. Mark  Terison,                                                                             
Assistant United States Attorney, on brief for appellee.



December 22, 1997


Per  Curiam.  We have carefully reviewed the briefs                                 

and the record  on appeal.    We  affirm essentially for  the

reasons   given  by  Magistrate   Judge  in  his  Recommended

Decision, which was adopted by the District Court. 

Affirmed.  Loc. R. 27.1.                              

-2-